Case 1:19-cv-01439-SKC Document 18 Filed 07/29/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews

Civil Action No. 19-cv-01439-SKC

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.      8 PIECES OF ASSORTED JEWELRY;
2.      ASSORTED MARIJUANA GROW EQUIPMENT;
3.      $214,396.00 IN UNITED STATES CURRENCY;
4.      2017 CHEVROLET CORVETTE Z06, VIN: 1G1YU2D61H5601152; AND
5.      2018 YAMAHA XSR700 MOTORCYCLE, VIN: JYARM27E1JA001741;

              Defendants.



     ORDER TO STRIKE CLAIM OF JESSICA STRINGER FOR LACK OF STANDING



        THIS MATTER comes before the Court on the United States’ Motion to Strike

Claim of Jessica Stringer for Lack of Standing [#14]. Claimant Jessica Stringer (“Stringer”)

did not file a response. No hearing is necessary. Having considered the Motion, the

record, and applicable law, IT IS ORDERED that the United States’ Motion is GRANTED.

                                   A. BACKGROUND

        On May 21, 2019, the United States filed a Verified Complaint for Forfeiture In

Rem, pursuant to 21 U.S.C. §§ 881(a)(2) and (6), and 19 U.S.C. § 981(a)(1)(A), seeking

forfeiture of the above-captioned defendant properties based on allegations that they are

proceeds traceable to, and equipment used in, illegal narcotics trafficking in violation of

21 U.S.C. § 801 et seq., and property involved in a money laundering transaction in
Case 1:19-cv-01439-SKC Document 18 Filed 07/29/20 USDC Colorado Page 2 of 5




violation of 18 U.S.C. §§ 1956 and 1957. [See generally #1.] On May 29, 2019, the United

States file a Notice of Complaint for Forfeiture [#6] and served direct notice to all known

interested parties pursuant to Rule G(4)(b) of the Supplemental Rules of Admiralty or

Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules). Accordingly,

interested third-parties had until July 3, 2019 to file a claim.

       On July 2, 2019, Stringer, proceeding pro se, filed a claim as a beneficial owner to

all of the above-captioned defendant properties. She asserts an interest based solely on

“being adversely affected by the behavior of the prior owner and those with similar actions.

[See #7.] Her claim does not identify the prior owner, her relationship to them, or any

injury suffered. [See generally id.] The Verified Complaint does not identify Stringer as

being in possession, on the title, or a secured lienholder for any of the defendant

properties.On September 26, 2019, the United States served special interrogatories on

Stringer pursuant to Supplemental Rule G(6)(a), requesting that she identify her

relationship to defendant properties in this case or the defendants in the related criminal

case. [#14 at p. 3.] Her deadline to respond was October 17, 2019. [Id.]

       As of the date of the Motion, Stringer had not responded to the special

interrogatories. Moreover, Stringer failed to meet the July 23, 2019, deadline to file her

answer to the Verified Complaint, pursuant to Supplemental Rule G(5)(b).

       The United States filed its Motion to Strike based on a lack of standing. [See

generally #14.] It argues that Stringer lacks statutory and Article III standing to bring her

claim. [Id.] Because the Court finds that Stringer lacks statutory standing, it does not

address the question of Article III standing.
Case 1:19-cv-01439-SKC Document 18 Filed 07/29/20 USDC Colorado Page 3 of 5




                                        B. DISCUSSION

         Standing is a threshold issue in every civil forfeiture case. United States v.

$8,440,190.00 in U.S. Currency, 719 F.3d 49, 57 (1st Cir. 2013). A claimant bears the

burden of meeting both statutory and Article III standing requirements to stand before a

court and contest a forfeiture. United States v. $487,825.00, 484 F.3d 662, 664 (3d Cir

2007).

         The term ‘statutory standing’ relates to a claimant’s ability to show that he
         has satisfied whatever statutory requirements Congress has imposed for
         contesting a civil forfeiture action in federal court, while ‘Article III standing’
         relates to the claimant’s ability to show that he has a sufficient interest in
         the property to satisfy the case-or-controversy requirement of Article III of
         the Constitution.

United States v. 8 Gilcrease Lane, 641 F. Supp.2d 1, 5–6 (D.D.C. 2009) (quoting ASSET

FORFEITURE LAW      IN THE   UNITED STATES, § 9-4 at 326). Pursuant to Supplemental Rule

G(8)(c), the Government may move to strike a claim for failing to comply with the

procedural requirements of Supplemental Rules G(5) or (6), or because the claimant

lacks standing. Supp. R. G(8)(c)(i)(A)–(B).

         The Tenth Circuit has held that a claimant’s failure to strictly comply with the

procedural requirements of the Supplemental Rules means the claimant lacks statutory

standing to contest the forfeiture, and their claim may be stricken pursuant to Rule G(8)(c).

United States v. $14,132.00 in U.S. Currency, 2011 WL 3235720, *1 (D. Col. July 28,

2011) (granting Rule G(8)(c) motion to dismiss for lack of statutory standing where

claimant filed claim but no answer); United States v. $5,565.00 in U.S. Currency, 2010

WL 4256211, *2 (D. Colo. Sept. 20, 2010) (granting motion to strike where claimant filed

answer but no claim because the Supplement Rules “must be strictly enforced”).
Case 1:19-cv-01439-SKC Document 18 Filed 07/29/20 USDC Colorado Page 4 of 5




       To establish statutory standing, a claimant must first file a verified claim and an

answer. Supp. R. G(5)(a)–(b); United States v. $20,000.00 in United States Currency,

350 F. Supp. 3d 1148, 1155–56 (D.N.M. 2018). Supplemental Rule G(5)(b) requires that

the answer be filed within 21 days after filing the claim. In this case, Stringer filed her pro

se claim on July 2, 2019. [#7.] Thus, her answer was due on July 23, 2019. See Supp. R.

G(5)(b). However, Stringer did not file a timely answer.

       Although Stringer is proceeding pro se, the Court cannot liberally construe her

claim as including an answer, because it fails to present any arguments contesting the

forfeiture allegations set forth in the Verified Complaint. See United States v. $9,020.00

in U.S. Currency, 30 F. App'x 855, 857–58 (10th Cir. 2002) (the Court may construe a pro

se forfeiture claim to be both claim and answer if the Court can reasonably read the

claimant’s pleadings to state a valid claim on which they can prevail and the pleadings

present arguments contesting the forfeiture allegations). To the contrary, Stringer

acknowledges “she feels that some or all the money and property seized by the United

States has either been garnered by criminal activity and some maybe haven’t.” [#14-1 at

¶2.] Likewise, she does not make any assertions of how she would qualify as an “innocent

owner” of such criminal offenses. Thus, because she has not filed a timely answer,

Stringer lacks statutory standing. 1 United States v. All Assets Held at Bank Julius Baer &


1 Additionally, the Court notes that Stringer lacks statutory standing for failing to respond
to the United States’ special interrogatories as required by Supplement Rule G(6). See
United States v. $29,410.00 in U.S. Currency, 2014 WL 1276235, *3 (W.D. Okla. Mar. 27,
2014) (granting motion to strike for lack of standing where claimant failed to file an answer
or respond to special interrogatories; “Statutory standing requires that a claimant strictly
comply with the procedural requirements of the Supplemental Rules.”), aff’d, 600 F.
App’x. 621 (10th Cir. 2015); United States v. $27,970.00 in U.S. Currency, 2010 WL
Case 1:19-cv-01439-SKC Document 18 Filed 07/29/20 USDC Colorado Page 5 of 5




Co., 664 F. Supp. 2d 97, 101 (D.D.C. 2009) (““Because the procedures prescribed by the

Supplemental Rules play an important role in structuring forfeiture suits and ensuring that

they proceed efficiently, a court is authorized to strike the claim and/or answer of any

claimant who fails to follow the Rules' procedural dictates.”)

                                       *      *         *

       Therefore, in light of Stringer’s failure to file an answer, her pro se claim does not

comply with Supplemental Rule G(5). Thus, IT IS ORDERED that the Motion is Strike

[#14] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall STRIKE Claimant Jessica

Stringer’s Claim [#7] for lack of statutory standing.



       DATED: July 29, 2020


                                                  BY THE COURT:



                                                  _____________________________
                                                  S. Kato Crews
                                                  U.S. Magistrate Judge




933762, at *1 (S.D. Ga. Mar. 16, 2010) (striking the claim and answer of claimant for
failing to respond to the government’s special interrogatories within 21 days).
